IN THE SUPREME COURT OF THE STATE OF DELAWARE


  DANIEL O’NEILL,                          §
                                           §      No. 682, 2015
         Plaintiff Below,                  §
         Appellant,                        §
                                           §      Court Below:
                v.                         §
                                           §      Superior Court of the
  CARMAN DODGE, INC.,                      §      State of Delaware
                                           §
         Defendant Below,                  §      C.A. No. 14A-12-010
         Appellee.                         §

                                  Submitted: May 11, 2016
                                   Decided: May 18, 2016

  Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                         ORDER

         This 18th day of May 2016, the Court, having considered this matter on the briefs

of the parties, has concluded that the same should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its decision of November 16, 2015.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                           BY THE COURT:


                                           /s/ Karen L. Valihura
                                                  Justice